DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Applicant’s election of Group II (claims 8-11) in the reply filed on 07/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-7 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 8, with respect to the limitation "an anode and a cathode having a roughened surface,” it is unclear if (a) only the cathode is required to have a roughened surface, or (b) both the anode and the cathode are required to have a roughened surface.

Further, since hydroxide ions have no carbon, it is unclear how electrolytic reduction of the hydroxide ions contained in the molten salt electrolytic solution can generate a carbon material on the cathode.

Further, the term “roughened” is a relative term which renders the claim indefinite.  The term "roughened" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claim 11, with respect to the limitation "wherein a hydroxide ion concentration of the molten salt electrolytic solution is not less than 2 mol%,” concentration is usually defined as moles/liter. “mol%” is a ratio and a ratio requires a numerator and a denominator. It is unclear what the denominator is in “mol%.”

Claims 9-11 are rejected, because they also depend from the rejected claim 8. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, “A One-Pot Synthesis of Hydrogen and Carbon Fuels from Water and Carbon Dioxide,” Adv. Energy Mater. 2015, 5, 1401791, in view of US pre-grant patent publication no. US 2014/0202874 (hereinafter called Elgammal). 

Regarding claim 8, Li discloses a method for manufacturing a carbon material, the method comprising the step of, in a state where an anode and a cathode are117496856.1ATTORNEY DOCKET NO. 207516-0123-00-US-585460Page 11 disposed in a molten salt electrolytic solution containing carbonate ions and hydroxide ions in a molten salt, performing electrolytic reduction of the carbonate ions and the hydroxide ions contained in the molten salt nd column, 2nd paragraph; and page 4, 1st column, 2nd paragraph). 

Li does not disclose that the anode and the cathode have a roughened surface.

Elgammal is directed to a method for forming graphitic material by electrochemical reduction of carbonate ions at a cathode in molten inorganic carbonate as electrolyte (see Abstract)). Elgammal teaches that a rough electrode surface provides nucleation sites (protrusions) to facilitate initiation of the graphite deposition reaction and facilitate uniform deposition over the electrode surface (see paragraph 0059).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Li by roughening the surface of the anode and the cathode as taught by Elgammal. The person with ordinary skill in the art would have been motivated to make this modification, because Elgammal teaches that a rough electrode surface provides nucleation sites (protrusions) to facilitate initiation of the graphite deposition reaction and facilitate uniform deposition over the electrode surface (see paragraph 0059).

Regarding claim 11, Li further discloses that electrolysis in a 9.7 mol% LiOH eutectic alkali carbonate electrolyte results in increased deposition of carbon at the cathode (see page 4, 1st column, 2nd  paragraph), which reads on the hydroxide ion concentration of the molten salt electrolytic solution being not less than 2 mol%.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al, “A One-Pot Synthesis of Hydrogen and Carbon Fuels from Water and Carbon Dioxide,” Adv. Energy Mater. 2015, 5, 1401791, in view of US pre-grant patent publication no. US 2014/0202874 (hereinafter called Elgammal), as shown for claim 8 above, and further in view of Kaminaka et al, Canadian patent application publication no. CA 2729091.

Li in view of Elgammal does not explicitly teach that the cathode having the roughened surface is a cathode having a surface roughened by diamond abrasive grains.  

Kaminaka teaches that diamond abrasive grains are suitable materials for roughening of surfaces (see page 29, 3rd paragraph).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Li in view of Elgammal by having the surface of the cathode roughened by diamond abrasive grains as taught by Kaminaka. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al, “A One-Pot Synthesis of Hydrogen and Carbon Fuels from Water and Carbon Dioxide,” Adv. Energy Mater. 2015, 5, 1401791, in view of US pre-grant patent publication no. US 2014/0202874 (hereinafter called Elgammal), as shown for claim 1 above, and further in view of Ito et al, “Electrochemical Formation of Thin Carbon Film from Molten Chloride System,” 1992 Proceedings of the Electrochemical Society, Vol. 1992-16 574.

nd column, 2nd paragraph; and page 4, 1st column, 2nd paragraph). However, Li in view of Elgammal does not explicitly teach use of a halide anion as an anion. 

Ito teaches cathodic reduction of carbonate ion in a molten electrolyte containing carbonate and chloride ions (see Abstract). Li teaches cathodic reduction of carbonate ion in a molten electrolyte containing carbonate and hydroxide ions.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Li in view of Elgammal by adding chloride ions as taught by Ito to the molten electrolyte mix of carbonate and hydroxide ions as taught by Li. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).	

References of Interest

Chinese patent application publication no. CN 104562073 is cited, but has not been applied. This reference is pertinent to claims 8-11.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795